DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities:  "form" on line 3 should read "from".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the average particle size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1, citations refer to enclosed machine translation) in view of Ofer et al. (WO 2017/139477 A1).
Regarding claim 1, Kim teaches a method of preparing a negative electrode for a lithium secondary battery (“Process for Preparation of Anode and Secondary Battery Comprising the Same”, Title), comprising: 
forming a negative electrode mixture layer on a negative electrode current collector, wherein the negative electrode mixture layer comprises a negative electrode active material (“forming an active material layer containing carbon powder on the surface of the negative electrode current collector”, Step Ia, ¶6, p. 4; “the active material layer may be prepared by, for example, applying a slurry made by mixing a negative electrode mixture including carbon powder and a binder”, ¶4, p. 5, “carbon powder as a negative electrode active material”, ¶5, p. 3); 
disposing lithium metal powder on at least a part of the negative electrode mixture layer (“the lithium powder is connected to the surface”, ¶7, p. 3; “applying a lithium powder on the active material layer to form a lithium powder layer may include”, Step Ib, ¶7, p. 4); 
pressing the negative electrode mixture layer on which the lithium metal powder is disposed (“In some cases, after the step (Ib), may further include a step (Ic) of pressing the lithium powder layer”, ¶7, p. 5; pressing the lithium powder layer will entail pressing the negative electrode mixture on which the lithium powder has been placed during step Ib); 
wetting the pressed negative electrode mixture layer with a first electrolyte solution (“inducing a reaction for forming an SEI film on the surface of the carbon powder by the electrolyte solution”, Step III, ¶8, p. 4; this electrolyte solution may be considered a first electrolyte solution).
Kim does not explicitly teach drying the wet negative electrode mixture layer.
	Ofer teaches a pre-lithiated electrode and a method of preparing this electrode for a lithium secondary battery (“Provided are compositions, systems, and method of making and using pre-lithiated cathodes for use in lithium ion secondary cells”, Abstract). This method includes forming an electrode mixture including an active material on a current collector, disposing lithium on the active material layer, and wetting with a first electrolyte (“The cathode may be manufactured, in step 230, by combining the active material, the conductive agent, and the binder in a suitable ratio”, [0049]; “In some aspects, electrochemical pre-lithiation of finished cathodes can be performed by a simple electro-chemical deposition process that immerses the cathode web in a Li salt electrolyte bath containing a Li metal counter electrode”, [0053]). Specifically, Ofer teaches drying the wet electrode mixture layer (“The pre-lithiated cathode of step 250 can then be rinsed and dried in step 260”, [0053]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the pre-lithiation method of Kim by adding the drying step of Ofer, since drying prepares the electrode for further processing (“Following the drying, the electrochemically pre-lithiated electrodes are ready for assembly into a final electrochemical cell in step 270”, [0055], Ofer). Additionally, drying is a known step in manufacturing.
Regarding claim 5, modified Kim teaches the method according to claim 1, wherein the average particle size (D50) of the lithium metal powder is 5 to 20 µm (“The average particle diameter of the lithium powder may be 5 to 20 µm”, ¶2, p. 4; the prior art range falls completely within the claimed range of 3 to 160 µm).
Regarding claim 7, modified Kim teaches the method according to claim 1, wherein the negative electrode active material comprises a carbon-based material (“carbon powder as a negative electrode active material”, ¶5, p. 3).
Regarding claim 8, modified Kim teaches the method according to claim 7, 
wherein the negative electrode active material comprises the carbon-based material (“carbon powder as a negative electrode active material”, ¶5, p. 3), 
and wherein the carbon-based material is one or more selected form the group consisting of crystalline artificial graphite, crystalline natural graphite, amorphous hard carbon, and low crystalline soft carbon (“In the production method of the present invention, the kind of the carbon powder is not particularly limited, and for example, a group consisting of natural graphite, artificial graphite, hard carbon, coke and soft carbon. It may be one or two or more selected from, and preferably may be artificial graphite.”, ¶11, p. 3; graphite is a crystalline form of carbon).
Regarding claim 10, modified Kim teaches a method of producing a lithium secondary battery, comprising (“The present invention relates to a method for manufacturing a negative electrode and a secondary battery using the same”, ¶5, p. 2; method steps for battery production, as well as materials, are described in detail on p. 6): 
preparing a negative electrode for a lithium secondary battery according to claim 1 (see discussion of claim 1 above; additionally, “the present invention provides a secondary battery including the negative electrode”, ¶1, p. 6); 
preparing a positive electrode for a lithium secondary battery (“The positive electrode is prepared by, for example, applying a positive electrode mixture containing a positive electrode active material onto a positive electrode current collector”, ¶4, p. 6; the positive electrode is intended to be used with the negative electrode in a secondary battery); 
and interposing a separator between the negative electrode for a lithium secondary battery and the positive electrode for a lithium secondary battery (“The separation membrane is interposed between the anode and the cathode”, ¶7, p. 6, where the separation membrane may be called a separator).

Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1) in view of Ofer et al. (WO 2017/139477 A1) as applied to claim 1 above, and further in view of Zhong (US 2017/0062815 A1).
Regarding claim 2, modified Kim teaches the method according to claim 1.
	Kim does not teach that, in the disposition of the lithium metal powder, the lithium metal powder is disposed on at least a part of the negative electrode mixture layer in two or more pattern shapes, wherein each pattern shape is spaced apart from the other pattern shapes.
Zhong teaches a method of preparing a negative electrode for a lithium secondary battery that involves disposing lithium metal on the negative electrode mixture layer and pressing (“Electrode with Controlled Amount of Lithium Attached and Method of Making Same”, Title; “According to various embodiments there is provided a method for fabricating an electrode. In some embodiments, the method may include: determining a thick ness of an active layer, selecting a lithium (Li) foil having a specified thickness; determining a Li layer pattern for the Li foil based on a portion of a surface of the active layer to be covered by the Li foil; and pressing the Li layer pattern into the surface of the active layer”, [0013]; “Each of the plurality of negative electrodes may include: a conductive Substrate; an active layer adhered to the conductive substrate; and a lithium (Li) layer pattern disposed on a surface of the active layer”, [0016]; “The electrodes may be incorporated into energy storage, for example, but not limited to, lithium-ion batteries, lithium-ion capacitors”, [0026]).
Specifically, Zhong teaches that, in the disposition of the lithium metal, the lithium metal is disposed on at least a part of the negative electrode mixture layer in two or more pattern shapes, wherein each pattern shape is spaced apart from the other pattern shapes (“A Li layer pattern 224 formed from, for example, but not limited to, a Li foil, may be disposed on the active layer 222”, [0041]; figs. 2A-2D shown that Li metal pattern shapes, e.g. piece 226 in fig. 2B, are spaced apart from other pattern shapes).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium disposing step of Kim such that the lithium powder is disposed in multiple discrete pattern shapes as taught by Zhong, since the pattern may help to achieve the desired battery performance within manufacturing constraints (“Embodiments of the present inventive concept provide methods for fabricating electrodes using various commercial available free standing Li foil thicknesses and Li foil layer patterns. In the various embodiments, by specifying the Li foil thickness rather than the Li foil coverage on the active layer and applying the Li foil to the active layer in an appropriate pattern, an electrode having specified energy density and power density requirements may be fabricated”, [0036]). 
Regarding claim 3, modified Kim teaches the method according to claim 2, wherein the thickness of each of the pattern shapes is 10 to 200 µm (Kim teaches that “the lithium powder layer is, for example, to 50 to 200 µm. It may be formed in a thickness”, ¶5, p. 5; the prior art range falls completely within the claimed range of 10 to 200 µm; Zhong also teaches a similar range of <150 µm, which substantially overlaps the claimed range, “For example, the Li foil thickness may be selected based on, for example, but not limited to, commercial availability, ability to handle the Li foil without damage, etc. In various embodiments, the Li foil thickness may be equal to or less than 150 µm”, [0045]). 
Regarding claim 4, modified Kim, particularly as modified by Zhong such that the lithium is disposed in discrete pattern shapes, teaches the method according to claim 2, wherein the area in which the lithium metal powder is disposed on the negative electrode mixture layer is 23 to 100% with respect to a total area of the surface of the negative electrode mixture layer (“44% Li coverage of the active layer”, [0038], Zhong, where the active layer corresponds to the negative electrode mixture layer, and the % Li coverage corresponds to the percentage of the total surface of the negative electrode mixture layer covered by Li metal; “In alternative embodiments, electrodes with a controlled amount of lithium attached and controlled electrode potentials may be fabricated with one-hundred percent Li foil coverage”, [0051], Zhong; both embodiments of 44% and 100% fall within the claimed range).
Regarding claim 6, modified Kim teaches the method according to claim 1.
Kim as modified thus far does not teach that, in the disposition of the lithium metal powder, the lithium metal powder is disposed, on at least a part of the negative electrode mixture layer, at 3 to 50 parts by weight with respect to 100 parts by weight of the negative electrode mixture layer.
Zhong teaches that, in the disposition of the lithium metal powder, the lithium metal powder is disposed, on at least a part of the negative electrode mixture layer, at 10 to 17 parts by weight with respect to 100 parts by weight of the negative electrode mixture layer (“the weight ratio of the active layer to the Li layer may be in a range of 6:1 to 10:1”, [0046]; the prior art range of 10:100 to 17:100 weight ratio of Li layer to active material mixture falls completely within the claimed range of 3:100 to 50:100).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of Li disposed by Kim by selecting the ratio of Zhong, since the amount of Zhong is suggested to achieve complete pre-lithiation while minimizing excess lithium (“An electrode potential may be made as close to a Li metal potential by maximizing an amount of Li foil. However, the amount of Li foil may be optimized to minimize Li metal residue upon completion of a pre-doping process”, [0046]).
 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101274495 B1) in view of Ofer et al. (WO 2017/139477 A1) as applied to claim 1 above, and further in view of Huang (US 2017/0271723 A1).
Regarding claim 9, modified Kim teaches the method according to claim 7, wherein the negative electrode active material comprises a carbon-based material. 
However, Kim does not teach that the negative electrode active material comprises the silicon-based material, and the silicon-based material is SiOx, wherein 0<x<2.
Huang teaches a method of preparing a negative electrode for a lithium secondary battery (“The preparation method of the negative electrode plate of the present disclosure”, Abstract; “The present disclosure relates to a field of a lithium-ion battery technology”, [0002]). Similar to the method of Kim, the method of Huang involves a lithium powder to pre-lithiate the negative electrode active material (“adding lithium powders into the slurry, stirring to make the lithium powders and the silicon-containing materials in the slurry uniformly mixed and contact with each other, then taking the slurry out of the reactor so as to remove the first organic solvent to obtain a precursor of lithium pre-intercalated silicon-containing materials”, [0026]; pre-lithiation is the pre-intercalation of lithium). Huang specifically teaches wherein the negative electrode active material comprises the silicon-based material, and wherein the silicon-based material is SiOx, wherein 0<x<2 (“In the negative active material according to the first aspect of the present disclosure, a silicon-containing material of the lithium pre-intercalated silicon-containing material may be oxide of silicon, that is SiOx, x=0.9-1.1”, [0022]; the prior art range of 0.9≤x≤1.1 falls completely within the claimed range of 0<x<2; Examples 1-4 are specific embodiments using SiOx as the active material as described in [0037]-[0045]; these examples are marked as S1, S2, S3 and S4, respectively, in [0047] and Table 1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the carbon-based active material of Kim by substituting the SiOx active material as taught by Huang, since silicon has a higher energy storage capacity (“a mass specific capacity of commercialized graphite which is widely used at present has played to its limiting value, due to limitation of intrinsic properties of the commercialized graphite, the commercialized graphite is unable to meet demands on a high energy density of the electronic devices in future. Based on this background, people now look to high lithium storage materials such as silicon-containing materials. A theoretical capacity of pure silicon is 3700mAh/g, which is about 10 times the theoretical capacity of graphite”, [0003]; graphite is the carbon-based, preferred active material of Kim, see ¶11, p. 3). 
Regarding claim 11, modified Kim teaches the method according to claim 10, further comprising a second electrolyte solution (“The secondary battery is not particularly limited, and may be preferably a lithium secondary battery including the negative electrode, the positive electrode, the separator, and the lithium salt-containing nonaqueous electrolyte”, ¶3, p. 6; “The lithium salt-containing non-aqueous electrolyte may use a material known in the art, or may use the lithium salt-containing electrolyte as described above”, ¶8, p. 6, such that the electrolyte for the battery is a second electrolyte, distinct from the first electrolyte used for pre-lithiation, although the composition of the two electrolytes may be the same).
Kim does not specifically teach injecting the second electrolyte solution into the negative electrode for a lithium secondary battery and the positive electrode for a lithium secondary battery.
Huang teaches a method for producing a lithium-ion secondary battery including preparing a negative electrode as discussed above for claim 9, preparing a positive electrode, interposing a separator between the positive electrode and negative electrode, and injecting an electrolyte (“Each negative active material of the negative active materials respectively prepared in examples 1-4 and comparative example 1 and SBR (binder), CMC (thickening agent) and conductive carbon black (conductive material) according to a mass ratio of 97:1:1:1 were uniformly mixed… finally a negative electrode plate was obtained,… the positive electrode slurry was uniformly coated on a current collector, which was followed by cold pressing, cutting and the like, and finally a positive electrode plate was obtained. Then the positive electrode plate, the negative electrode plate and a separator (PP membrane) were wound together to form a cell, which was followed by injecting the electrolyte and formation and the like, and finally a lithium-ion secondary battery was completed”, [0047]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Kim by injecting the second electrolyte, as taught by Huang. Electrolyte injection is a typical method step for adding an electrolyte during the formation of a battery assembly and predictably forces electrolyte into the positive and negative electrodes. The combination of familiar elements, in this case the injection step of Huang to achieve the addition of electrolyte in Kim, is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8 and 15-17 of copending Application No. 16/955,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, copending application 16/955,556 teaches a method of preparing a negative electrode for a lithium secondary battery (claim 6, lines 1-2), comprising: 
forming a negative electrode mixture layer on a negative electrode current collector, wherein the negative electrode mixture layer comprises a negative electrode active material (claim 6, lines 3-5; “a silicon-based material” implies a mixture of elements and/or particles other than silicon); 
disposing lithium metal powder on at least a part of the negative electrode mixture layer (claim 6, lines 6-7; “coating” is a type of disposing); 
pressing the negative electrode mixture layer on which the lithium metal powder is disposed (claim 6, lines 8-9); 
wetting the pressed negative electrode mixture layer with a first electrolyte solution (claim 6, lines 10-11); 
and drying the wet negative electrode mixture layer (claim 6, line 12).
Regarding claim 5, copending application 16/955,556 teaches the method according to instant claim 1, wherein the average particle size (D50) of the lithium metal powder is 3 to 160 µm (claim 15, line 2 teaches D50 is 10-100 µm, which falls within the claimed range; claim 16, line 2 teaches D50 is 20-80 µm, which falls within the claimed range; claim 17, line 2 teaches D50 is 30-50 µm, which falls within the claimed range; claim 8, line 2 teaches D50 is 5-200 µm, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.)
Regarding claim 7, copending application 16/955,556 teaches the method according to instant claim 1, wherein the negative electrode active material comprises a silicon-based material (“a negative electrode active material including a silicon-based material”, claim 6, lines 3-4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holtstiege et al. (Holtstiege, Florian; Bärmann, Peer; Nölle, Roman; Winter, Martin; Placke, Tobias. "Pre-lithiation Strategies for Rechargeable Energy Storage Technologies: Concepts, Promises and Challenges." 23 January 2018. MDPI. Batteries, 4, 4.) describe the state of the art in pre-lithiation methods, and particularly address the use of Li metal powder under the subheading of “Pre-Lithiation by Direct Contact to Lithium Metal”, (¶4, p. 9). 
Yushin et al. (US 2012/0202112 A1) also discuss the “ex-situ” pre-lithiation of an anode by coating the anode with Li powder and wetting with an electrolyte (“Alternatively, ex-situ lithium insertion may include room temperature lithiation of the anode, according to which a soft, stabilized (dry room friendly) lithium powder may be deposited and spread onto a surface of a pre-formed porous anode in order to induce lithiation (primarily upon contact with the electrolyte)”, [0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728